 



Exhibit 10.27
COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT
THIS COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT (this “Agreement”), dated as
of December 21, 2007, is made by and among TRIARC DEERFIELD HOLDINGS, LLC,
JONATHAN W. TRUTTER, PAULA HORN, and the JOHN K. BRINCKERHOFF AND LAURA R.
BRINCKERHOFF REVOCABLE TRUST, as holders of the Series A Notes referenced below
(together with their respective successors and assigns, the “Series A Holders”),
SACHS CAPITAL MANAGEMENT LLC, SPENSYD ASSET MANAGEMENT LLLP, and SCOTT A.
ROBERTS, as holders of the Series B Notes referenced below (together with their
respective successors and assigns, the “Series B Holders”), TRIARC DEERFIELD
HOLDINGS, LLC, as collateral agent (the “Initial Collateral Agent” and, together
with any replacement or successor agent, the “Collateral Agent”) for the
Series A Holders and the Series B Holders (collectively, the “Noteholders”),
DEERFIELD & COMPANY LLC (the “Issuer”) and DEERFIELD CAPITAL CORP. (the
“Parent”). Capitalized terms used in this paragraph and the following recitals
have the meanings ascribed to them in Section 1 of this Agreement.
RECITALS:
          A. Concurrently herewith, the Issuer and the Series A Holders have
entered into a Note Purchase Agreement (as amended, supplemented or otherwise
modified from time to time, the “Series A Note Purchase Agreement”) pursuant to
which the Issuer will issue to the Series A Holders senior secured notes (the
“Series A Notes”).
          B. Concurrently herewith, the Issuer and the Series B Holders have
entered into a Note Purchase Agreement (as amended, supplemented or otherwise
modified from time to time, the “Series B Note Purchase Agreement” and, together
with the Series A Note Purchase Agreement, the “Note Purchase Agreements”)
pursuant to which the Issuer will issue to the Series B Holders senior secured
notes in an aggregate principal amount equal to $25,063,445 (the “Series B
Notes” and, together with the Series A Notes, the “Notes”).
          C. Concurrently herewith, the Issuer, the Guarantors (as defined
below) and the Collateral Agent have entered into a Guaranty and Pledge
Agreement (as amended, supplemented or otherwise modified from time to time, the
“Series A Guaranty and Pledge Agreement”) pursuant to which Guarantors have
guaranteed the Issuer’s obligations under the Series A Notes and the Issuer and
the Guarantors have granted to Collateral Agent, for the benefit of the Series A
Holders, a pledge and security interest in the Pledge Collateral described
therein.
          D. Concurrently herewith, the Issuer, the Guarantors and the
Collateral Agent have entered into a Guaranty and Pledge Agreement (as amended,
supplemented or otherwise modified from time to time, the “Series B Guaranty and
Pledge Agreement” and, together with the Series A Guaranty and Pledge Agreement,
the “Guaranty and Pledge Agreements”) pursuant to which Guarantors have
guaranteed the Issuer’s obligations under the Series B Notes and the Issuer and
the Guarantors have granted to Collateral Agent, for the benefit of the Series B
Holders, a pledge and security interest in the Pledge Collateral described
therein.
          E. The Noteholders wish to appoint the Collateral Agent to serve as
collateral agent for the Noteholders under the Guaranty and Pledge Agreements
and any Collateral Agreement, and the Collateral Agent wishes to accept such
appointment, in each case on the terms set forth herein.

 



--------------------------------------------------------------------------------



 



          F. The Noteholders wish to set forth their agreement with respect to,
among other things, (i) the appointment, duties and responsibilities of
Collateral Agent hereunder, (ii) the relative priorities of the Notes and the
Liens on the Collateral securing the Notes, (iii) the exercise of remedies with
respect to the Collateral, and (iv) the allocation of any payments received and
realizations upon the Collateral.
          NOW THEREFORE, the parties hereto agree as follows:
     SECTION 1. Definitions. Unless otherwise expressly provided herein,
references to Note Documents and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, replacements, substitutions,
renewals, refinancings, extensions, supplements and other modifications thereto
to the extent entered into in accordance with the terms of the Note Purchase
Agreements and this Agreement. All terms used in this Agreement in the singular
form shall have comparable meanings when used in the plural form and vice versa.
Capitalized terms used in this Agreement and not defined herein shall have the
meanings assigned to them in the Note Purchase Agreements (provided that no
amendment or modification of such definitions after the date hereof shall be
effective for purposes of this Agreement unless Section 3 applies). As used
herein (including in the recitals hereof), the following terms shall have the
following meanings:
          “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
          “Business Day” means any day excluding Saturday, Sunday and any day
which is a legal holiday under the laws of the State of New York or is a day on
which banking institutions located in such state are authorized or required by
law or other governmental action to close.
          “Cash” means the lawful currency of the United States of America.
          “Claims” means the Series B Claims and the Series A Claims.
          “Collateral” means all collateral pledged or secured by the Collateral
Documents.
          “Collateral Documents” means the Guaranty and Pledge Agreements and
any other instrument or agreement pursuant to which a security interest is
granted for the purpose of securing any Claims.
          “DIP Financing” has the meaning assigned to that term in
Section 2.5(d) hereof.
          “Enforcement Action” means, with respect to the Collateral: exercising
any rights or remedies, including, without limitation, repossessing, selling,
leasing or otherwise disposing of all or any part of such Collateral, or
exercising notification or collection rights with respect to all or any portion
thereof, or attempting or agreeing to do so; commencing or prosecuting the
enforcement with respect to such Collateral of any of the rights and remedies
under any of the applicable agreements or documents to which such Secured Party
is a party or applicable laws; offering or proposing to apply any of the Claims
as a credit on account of the purchase price for any Collateral payable at any
public or private sale of the Collateral; appropriating, setting off, recouping
or applying any part or all of such Collateral in the possession of, or coming
into the possession of, the Collateral Agent or any Noteholder, or its agent or
bailee, to any portion of the Claims; or exercising any other rights or remedies
of a secured creditor under the UCC of any applicable jurisdiction or under the
Bankruptcy Code. As used herein, “Enforcement Action” shall not include
(i) acceleration of debt, (ii) filing notice or voting claims in any Insolvency

2



--------------------------------------------------------------------------------



 



          Proceeding, (iii), taking any action necessary to preserve Liens that
are not otherwise prohibited this Agreement, (iv) the commencement of any
Insolvency Proceeding, (v) filing suit or taking other actions for the purpose
of enforcing Series A Claims so long as such suit or actions do not pertain to,
rely on or seek to realize on Liens or Collateral.
          “Guarantor” means Parent and all other existing and future
Subsidiaries of the Parent who are made party to the Guaranty and Pledge
Agreements.
          “Guaranty and Pledge Agreements” has the meaning assigned to that term
in the recitals to this Agreement.
          “Insolvency Proceeding” means (i) any voluntary or involuntary case or
proceeding under the Bankruptcy Code with respect to any Note Party as a Note
Party, (ii) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Note Party as a Note
Party or with respect to any substantial part of their respective assets,
(iii) any liquidation, dissolution, reorganization or winding up of any Note
Party whether voluntary or involuntary and whether or not involving insolvency
or bankruptcy or (iv) any assignment for the benefit of creditors or any other
marshalling of assets and liabilities of any Note Party.
          “Issuer” has the meaning assigned to that term in the introductory
paragraph hereof.
          “Lien” means any lien, mortgage, pledge, assignment, security
interest, charge or encumbrance of any kind (including any conditional sale or
other title retention agreement, any lease in the nature thereof, and any
agreement to give any security interest) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing
          “Maximum First Lien Principal Amount” means the original issue price
of the Series B Notes, less principal payments received, plus the amount of
interest paid in kind or otherwise capitalized, plus, in the event any DIP
Financing is provided, an incremental amount equal to $5,000,000.
          “Note Documents” means, collectively, the Series B Note Documents and
the Series A Note Documents, as applicable.
          “Note Parties” means the Issuer and the Guarantors. “Note Party” means
the Issuer or any Guarantor.
          “Note Purchase Agreements” has the meaning assigned to that term in
the recitals to this Agreement.
          “Paid in Full”, “Payment in Full” or words to similar effect means the
payment and performance in full in cash of all referenced Claims (other than
contingent indemnification claims as to which no claim has been asserted),
including, without limitation, principal, interest, costs (including but not
limited to post-petition interest, fees and costs even if such interest, fees
and costs are not an allowed claim enforceable against any Note Party in a
bankruptcy case under applicable law).
          “Parent” has the meaning assigned to that term in the recitals to this
Agreement.
          “Payment Blockage Notice” has the meaning set forth in Section 2.1(b).

3



--------------------------------------------------------------------------------



 



          “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments (whether Federal,
state or local, domestic or foreign, and including political subdivisions
thereof) and agencies or other administrative or regulatory bodies thereof.
          “Proceeds” has the meaning given to such term in the UCC.
          “Pro Rata Share” means, with respect to each Noteholder at any time, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the aggregate principal amount of all outstanding
Notes held by such Noteholder at such time and the denominator of which is the
Total Outstandings at such time.
          “Reorganization Security” means equity, debt or other securities of a
Note Party received by a Series A Holder in respect of Series A Claims pursuant
to a plan of reorganization in any Insolvency Proceeding that are subordinated,
to at least to the same extent that the Series A Claims are subordinated to the
Series B Claims pursuant to the terms of this Agreement, to the Series B Claims
and all equity, debt or other securities received by Series B Holders in respect
of Series B Claims, and which securities have maturities and other terms no less
advantageous to the Series B Holders than the terms contained in the Series A
Note Documents.
          “Repriority Claims” means the Sachs Repriority Claims and the Roberts
Repriority Claims, as the case may be.
          “Repriority Claims Purchase Event” means any purchase by any Series A
Holder of any Repriority Claims pursuant to Section 2.9(b).
          “Repriority Event” shall mean that, on or prior to June 30, 2008,
(a) Sachs Capital Management LLC (and/or its successors and assigns in ownership
of Series B Notes, collectively) has received one or more principal payments in
respect of the Series B Notes issued to it in an aggregate amount not less than
$9,220,584, (b) Spensyd Asset Management LLC (and/or its successors and assigns
in ownership of Series B Notes, collectively) has received one or more principal
payments in respect of the Series B Notes issued to it in an aggregate amount
not less than $779,416, (c) Scott A. Roberts (and/or his successors and assigns
in ownership of Series B Notes, collectively) has received one or more principal
payments in respect the Series B Notes issued to him in an aggregate amount not
less than $2,858,453, (d) each such payment of principal shall be accompanied by
payment in full of all interest accrued on such amount as of the date of such
repayment and (e) no Insolvency Proceeding shall be pending at the time such
funds are received. For avoidance of doubt, if a Repriority Event does not occur
on or before June 30, 2008, then no Repriority Event shall be deemed to occur
after such date. Alternatively, the Repriority Event shall be deemed to have
occurred if all Repriority Claims have been purchased pursuant to Section 2.9(b)
on or prior to June 30, 2008 and no Insolvency Proceeding shall be pending at
the time such purchase occurs. For avoidance of doubt, if Notes are assigned
prior to a Repriority Event, then the payments specified above to be made to an
above-referenced Noteholder will be allocated pro rata among such Noteholder and
its successors and assigns on a pro rata basis in respect of the principal
amount of Notes held by them on the date principal payments are received.
          “Required Noteholders” means, as of any date of determination, the
Noteholders with Notes having an aggregate principal amount outstanding in
excess of 50% of the Total Outstandings.

4



--------------------------------------------------------------------------------



 



          “Roberts Repriority Claims” means the payments described in clause
(c) of the definition of Repriority Event.
          “Sachs Repriority Claims” means the payments described in clause
(a) and (b) of the definition of Repriority Event.
          “Secured Party” means each Secured Party under, and as defined in,
(i) the Series A Guaranty and Pledge Agreement and (ii) the Series B Guaranty
and Pledge Agreement.
          “Series A Administrative Holder” means Triarc Companies Inc. and its
successors and assigns in such capacity.
          “Series A Claims” means all present and future claims of any one or
more of Series A Holders against the Note Parties, or any of them, for the
payment of money arising out of or related to the Series A Note Documents, any
refinancing, replacement, refunding or restatement of all or any portion
thereof, including, without limitation, all claims for principal and interest
(including but not limited to post-petition interest, fees and costs even if
such interest fees and costs are not an allowed claim enforceable against any
Note Party in a bankruptcy case under applicable law), indemnification
obligations and reimbursement of fees, costs and expenses, or otherwise, whether
fixed or contingent, matured or unmatured, liquidated or unliquidated. For so
long as Section 2 applies, the principal amount of Series A Claims shall not
exceed the original issue price of the Series A Notes, less principal payments
received, plus the amount of interest paid in kind or other capitalization of
interest.
          “Series A Event of Default” means an Event of Default as defined in
the Series A Note Documents (or any other event entitling the Series A
Noteholders to accelerate the Series A Notes).
          “Series A Holders” has the meaning assigned to that term in the
introductory paragraph hereof.
          “Series A Liens” means all Liens securing Series A Claims.
          “Series A Note Documents” means the “Note Documents” as defined in the
Series A Note Purchase Agreement, including, without limitation, the Series A
Guaranty and Pledge Agreement.
          “Series A Note Purchase Agreement” has the meaning assigned to that
term in the recitals to this Agreement.
          “Series B Administrative Holder” means Spensyd Asset Management LLLP
and its successors and assigns in such capacity.
          “Series B Claims” means all present and future claims of any one or
more of Series B Holders against the Note Parties, or any of them, for the
payment of money arising out of or related to the Series B Note Documents, any
refinancing, replacement, refunding or restatement of all or any portion
thereof, including, without limitation, all claims for principal and interest
(including but not limited to post-petition interest, fees and costs even if
such interest fees and costs are not an allowed claim enforceable against any
Note Party in a bankruptcy case under applicable law), indemnification
obligations and reimbursement of fees, costs and expenses, or otherwise, whether
fixed or contingent, matured or unmatured, liquidated or unliquidated. For so
long as Section 2 applies, the principal amount of Series B Claims shall not
exceed the Maximum First Lien Principal Amount.

5



--------------------------------------------------------------------------------



 



          “Series B Covenant Default” means any Event of Default under the
Series B Note Documents that is not a Series B Payment Default.
          “Series B Holders” has the meaning assigned to that term in the
introductory paragraph hereof.
          “Series B Liens” means all Liens on the Collateral securing Series B
Claims.
          “Series B Note Documents” means the Series B Note Purchase Agreement
and the “Note Documents” as defined in the Series B Note Purchase Agreement,
including, without limitation, the Series B Guaranty and Pledge Agreement.
          “Series B Note Purchase Agreement” has the meaning assigned to that
term in the recitals to this Agreement.
          “Series B Payment Default” means an Event of Default under the
Series B Note Documents arising from the failure of any Note Party to make any
payment when due.
          “Standstill Notice” has the meaning assigned to that term in the
definition of Standstill Period.
          “Standstill Period” means the period commencing upon the occurrence of
a Series A Event of Default and ending 120 days following the date on which the
Series A Administrative Holder shall have provided the Series B Administrative
Holder with written notice (a “Standstill Notice”) of the occurrence of such
Event of Default, which Standstill Notice shall specify such Event of Default
and state that this Standstill Notice is being delivered pursuant to
Section 2.1(f). If a Standstill Notice is delivered specifying a Series A Event
of Default, the Series A Event of Default that is specified in the Standstill
Notice shall not give rise to a second or subsequent Standstill Period unless
such Series A Event of Default has been in the interim cured or waived for a
period of not less than 90 consecutive days and subsequently recurs.
          “Total Outstandings” means, as of any date of determination, the
aggregate principal amount of all outstanding Notes as of such date.
          “UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
     SECTION 2. Subordination Terms. Subject to the terms set forth in
Section 3, the parties hereto agree as follows:
          2.1 Debt Subordination.
               (a) The Series A Claims and all obligations of the Note Parties
under the Series A Note Documents shall, to the extent and in the manner herein
set forth, be subordinated and junior in right of payment to the prior Payment
in Full of the Series B Claims. Except as set forth in subsection (b) below,
until all Series B Claims have been Paid in Full, (i) no Series A Holder shall
be entitled to receive or retain payment of any kind in respect of any Series A
Claim and (ii) each Series A Holder agrees not to ask for, demand, accept or
receive any payment in respect of any Series A Claim. Nothing in this clause
(a) or clause (b), below, will serve to prohibit payment to or receipt by the

6



--------------------------------------------------------------------------------



 



Collateral Agent of amounts to which it is entitled in respect of expense
reimbursement or indemnification pursuant to this Agreement or any Note
Document.
               (b) Except as otherwise provided in this clause (b), and only to
the extent provided for in the Series A Note Documents in their form existing on
the date hereof (without giving effect to any modification thereof), Series A
Holders may receive payments of interest on the Series A Notes, expense
reimbursements and indemnification payments. Upon the happening of any Series B
Payment Default, no Note Party shall be permitted to make, and no Series A
Holder shall be entitled to receive from any Note Party, any payment on account
of any Series A Claims until the earliest to occur of (i) the date such Series B
Payment Default has been waived, cured or otherwise ceases to exist (in each
case in accordance with the terms of the Series B Note Documents), and (ii) the
date on which all Series B Claims shall have been Paid in Full. Upon (1) the
happening of any Series B Covenant Default and (2) the giving of written notice
thereof specifying that it is a “Payment Blockage Notice” under this
Section 2.1(b) by the Series B Administrative Holder to the Series A
Administrative Holder and the Issuer, no Note Party shall be permitted to make,
and no Series A Holder shall be entitled to receive from any Note Party, any
payment on account of any Series A Claims until the earliest of (i) the 180th
day from and including the date the Payment Blockage Notice is delivered,
(ii) the date such Series B Covenant Default has been waived or cured or shall
otherwise cease to exist (in each case in accordance with the terms of the
Series B Note Documents) and (iii) the date on which all Series B Claims shall
have been Paid in Full. No more than one Payment Blockage Notice may be
delivered pursuant to the preceding sentence during any 360-day period. No facts
or circumstances constituting a Series B Covenant Default existing on or prior
to the date any Payment Blockage Notice is given may be used as a basis for any
subsequent Blockage Notice, unless such Series B Covenant Event of Default has
been in the interim cured or waived for a period of not less than 90 consecutive
days and subsequently recurs. Notwithstanding anything to the contrary in the
foregoing, during any such blockage period described in this clause (b) Series A
Holders shall be entitled to (i) add accrued and unpaid interest under the
Series A Notes to principal on the Series A Notes, (ii) convert the principal of
and accrued interest on the Series A Notes into equity of Parent, if such
conversion is made prior to the commencement of any Insolvency Proceeding with
respect to any Note Party and (iii) receive Reorganization Securities.
Notwithstanding anything to the contrary contained in this Agreement (including
any provision of Section 2), any Series A Holder may satisfy all or any portion
of its indemnification obligations under Section 11.4 of the Merger Agreement by
delivering to the Parent or any of its Affiliates one or more Series A Notes
owned by it (or any portion thereof) having an aggregate principal amount equal
to the amount of the indemnification payment required to be made by the Sellers’
Representative (as defined in the Merger Agreement) under Section 11.4 of the
Merger Agreement.
               (c) Without diminishing the foregoing prohibitions, in the event
that any Note Party shall make any payment to any Series A Holder in respect of
Series A Claims not expressly authorized by subsection (b) above, such payment
shall be held in trust by such Series A Holder, for the benefit of the Series B
Holders, and shall be paid over immediately (without necessity of demand) to the
Series B Administrative Holder, for application in accordance with the Series B
Note Documents to the payment of Series B Claims until the same shall have been
Paid in Full. In the event of the failure of any Series A Holder to endorse any
instrument for the payment of money so received by such Series A Holder, the
Series B Administrative Holder is irrevocably appointed attorney-in-fact for the
Series A Holders with full power to make such endorsement and with full power of
substitution.
               (d) Subject to the prior Payment in Full of all Series B Claims,
the Series A Holders shall be subrogated to the rights of the holders of
Series B Claims to receive payments or distributions of cash, property or
securities of the Issuer applicable to the Series B Claims until the Series A
Claims shall be Paid in Full; and, for the purposes of such subrogation, no such
payments or distributions to the Series B Holders by or on behalf of the Issuer
or by or on behalf of the Series A

7



--------------------------------------------------------------------------------



 



Holders by virtue of this Section 2 which otherwise would have been made to the
Series A Holders shall, as between the Issuer and the Series A Holders, be
deemed to be a payment by the Issuer to or on account of the Series B Claims, it
being understood that the provisions of this Section 2 are and are intended
solely for the purpose of defining the relative rights of the Series A Holders,
on the one hand, and the Series B Holders, on the other hand. No Series B Holder
shall by virtue of this subrogation (i) owe any fiduciary or similar obligation
to any Series A Holder and (ii) be liable to such Series A Holders for any
action taken or omitted to be taken by the Series B Holders.
               (e) The provisions of this Agreement are for the purpose of
defining the relative rights of the Series A Holders on the one hand and the
Series B Holders on the other hand with respect to the enforcement of rights and
remedies and priority of payment of the various obligations of the Issuers and
the other Note Parties to each of them. Nothing herein shall impair, as between
the Issuer and each Noteholder, the obligations of the Issuer, which are
unconditional and absolute, to pay to the Noteholder thereof the principal and
interest on the Notes and any other liabilities encompassed in the Claims, all
in accordance with their respective terms, subject to the prior Payment in Full
of the Series B Claims as provided for herein.
               (f) Notwithstanding any Default or Event of Default in respect of
the Series A Claims, until the Series B Claims have been Paid in Full, no
Series A Holder shall, without the prior written consent of the Series B
Administrative Holder, until the expiration of any applicable Standstill Period:
(1) accelerate all or any portion of the Series A Claims; (2) commence or join
(unless the Series B Holders shall also join) in any involuntary proceeding
against Issuer or any other Note Party under any bankruptcy, reorganization,
readjustment of debt, arrangement of debt, receivership, liquidation or
insolvency law or statute of any federal or state government; or (3) pursue any
remedy or commence any action or proceeding against Issuer or any other Note
Party to enforce payment of all or any part of the Series A Claims.
Notwithstanding the foregoing, the restrictions in this clause (f) shall cease
to apply upon (a) the commencement of any Insolvency Proceeding, (b) the
acceleration of the Series B Claims, (c) institution or commencement by the
Series B Administrative Holder or any holder of Series B Claims of any remedies
against any Note Party in respect of the Series B Claims to enforce payment of,
or foreclose upon or exercise other remedies with respect to Collateral or any
deed or conveyance of any Collateral to any Series B Creditor in lieu of
foreclosure thereof, (d) the final maturity of the Series A Claims or the
Series B Claims, or (e) the date that all of the Series B Claims has been Paid
in Full.
               (g) To the extent that any payment made on the Series B Claims is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or is required to be repaid to a trustee, receiver or any other party under any
bankruptcy act, state or Federal law, common law or equitable cause or
otherwise, and whether as a result of any demand, settlement, litigation or
otherwise (such payment being hereinafter referred to as a “Voided Payment”),
then to the extent of such Voided Payment that portion of the Series B Claims
which had been previously satisfied by such Voided Payment shall be revived and
continue in full force and effect as if such Voided Payment had never been made,
and this Section 2 shall be reinstated with respect to such Voided Payment.
               (h) Without the necessity of any reservation of rights against or
any notice to or further assent by any Series A Holder, (i) any demand for
payment of any Series B Claims made by the Series B Holders may be rescinded in
whole or in part by the Series B Holders, (ii) the Series B Holders may exercise
or refrain from exercising any rights and/or remedies against any Note Party and
others, if any, liable under the Series B Claims, and (iii) the Series B Claims
and any agreement or instrument evidencing, securing, or otherwise relating to
the Series B Claims (including, without limitation, the Series B Note
Documents), or any collateral security therefor or guaranty thereof or other
right of any nature with respect thereto, may be amended, extended, modified,
continued, accelerated, compromised, waived, surrendered or released by the
Series B Holders in any manner the Series B Holders deem in their

8



--------------------------------------------------------------------------------



 



best interests, all without impairing, abridging, releasing or affecting in any
manner the subordination of the Series A Claims to the Series B Claims provided
for herein. Without limiting the foregoing, each Series A Holder waives any and
all notice of the creation, amendment, restatement, extension, acceleration,
compromise, continuation, waiver, surrender, release or modification of any
nature of the Series B Claims, or the Series B Note Documents, and notice of or
proof of reliance by any Series B Holder upon the subordination provided for
herein.
          (i) All Series A Note Documents shall bear a legend disclosing the
existence of this Agreement in form and substance substantially similar to the
following; provided that any such legend shall be removed following the
Repriority Event:
REFERENCE IS MADE TO THE INTERCREDITOR AGREEMENT DATED AS OF DECEMBER 21, 2007
(AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
“INTERCREDITOR AGREEMENT”), AMONG TRIARC DEERFIELD HOLDINGS, LLC, JONATHAN W.
TRUTTER, PAULA HORN AND THE JOHN K. BRINCKERHOFF AND LAURA R. BRINCKERHOFF
REVOCABLE TRUST, AS HOLDERS OF THE SERIES A NOTES (AS DEFINED THEREIN), SACHS
CAPITAL MANAGEMENT LLC, SPENSYD ASSET MANAGEMENT LLLP AND SCOTT A. ROBERTS, AS
HOLDERS OF THE SERIES B NOTES (AS DEFINED THEREIN), TRIARC DEERFIELD HOLDINGS,
LLC, AS COLLATERAL AGENT, DEERFIELD & COMPANY LLC AND DEERFIELD CAPITAL CORP.
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THIS INSTRUMENT IS SUBJECT TO
THE PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT OR
INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS
INSTRUMENT, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL CONTROL.
               (j) Any financing statements filed while this Section 2 is in
effect shall be filed for purposes of perfecting the Series B Liens before any
financing statement is filed for purposes of perfecting the Series A Liens.
          2.2 Lien Subordination.
          All Series A Liens now or hereafter existing with respect to any
Collateral, including without limitation judgment Liens, shall be subject,
subordinate and junior in all respects and at all times to the Series B Liens
now or hereafter existing with respect to such Collateral. To the extent the
Claims are secured by a common Lien, the rights and interests of the Series A
Holders in respect of such Lien shall be deemed to be subject, subordinate and
junior in all respect to the rights of the Series B Holders in respect of such
Lien.
          2.3 Enforcement Rights.
               (a) Each Series A Holder agrees that until all Series B Claims
have been Paid in Full, (i) it will not take any Enforcement Action with respect
to any Collateral; and (ii) subject to the terms of this Agreement, Series B
Administrative Holder may, at its option at any time while an Event of Default
exists under the Series B Note Documents, take any Enforcement Action and
exercise any right or remedy it deems appropriate in connection therewith with
respect to the Collateral. Until the Series B Claims are Paid in Full, Series B
Administrative Holder shall have the exclusive right to instruct the Collateral
Agent in respect of any remedies to be taken in respect of Collateral. However,
notwithstanding anything to the contrary in the foregoing, if the Series B
Administrative Holder has not instructed the Collateral Agent to initiate
Enforcement Action with respect to a substantial portion of the

9



--------------------------------------------------------------------------------



 



Collateral, the Series A Administrative Holder may deliver written notice to the
Series B Administrative Holder requesting that such Enforcement Action be taken
and, if Series B Administrative Holder has not instructed the Collateral Agent
to initiate Enforcement Action with respect to a substantial portion of the
Collateral within 180 days after receipt of such notice, then Series A
Administrative Holder may so instruct the Collateral Agent, provided, however,
that if Series A Administrative Holder subsequently pursues Enforcement Actions
with respect to a substantial portion of the Collateral, Series A Administrative
Holder shall cease any Enforcement Action then pending and shall not pursue
further Enforcement Action.
               (b) Series A Administrative Holder, on behalf of itself and the
other Series A Holders, agrees that it shall take such actions (at the sole cost
and expense of Issuer) as Series B Administrative Holder shall request in
connection with the exercise by Series B Holders of its rights set forth herein.
               (c) Except as provided in subsections (d) and (e) hereof, if any
Holder shall enforce its rights or remedies in violation of the terms of this
Agreement, Issuer shall not be entitled to use such violation as a defense to
any action by any Holder, nor to assert such violation as a counterclaim or
basis for set-off or recoupment against any Holder.
               (d) If any Series A Holder, contrary to this Agreement, commences
or participates in any Enforcement Action against the Collateral, Note Parties,
with the prior written consent of Series B Administrative Holder, may interpose
as a defense or dilatory plea the making of this Agreement, and any Series B
Holder may intervene and interpose such defense or plea in its or their name or
in the name of Issuer.
               (e) Should any Series A Holder, contrary to this Agreement, in
any way take, or attempt to or threaten to take any action with respect to the
Collateral (including, without limitation, any attempt to realize upon or
enforce any remedy with respect to this Agreement), or fail to take any action
required by this Agreement, any Series B Holder (in its or their own name or in
the name of Issuer) or Issuer may obtain relief against such Series A Holder by
injunction, specific performance and/or other appropriate equitable relief, it
being understood and agreed by Series A Administrative Holder on behalf of each
Series A Holder that (A) Series B Holders’ damages from its actions may at that
time be difficult to ascertain and may be irreparable, and (B) each Series A
Holder waives any defense that Issuer and/or Series B Holders cannot demonstrate
damage and/or be made whole by the awarding of damages.
        2.4  Standstill and Waivers. Each Series A Holder agrees that until the
Series B Claims are Paid in Full:
               (a) it will not oppose, object to, interfere with, hinder or
delay, in any manner, whether by judicial proceedings (including without
limitation the filing of an Insolvency Proceeding) or otherwise, any
foreclosure, sale, lease, exchange, transfer or other disposition of the
Collateral by Series B Administrative Holder or any other Series B Holder or any
other Enforcement Action taken by or on behalf of Series B Administrative Holder
or any other Series B Holder (provided, however, that the foregoing will
prohibit Series A Holders from enforcing restrictions on asset sales set forth
in the Series A Note Documents only if (i) an Event of Default has occurred and
is continuing under the Series B Note Documents or (ii) such restrictions were
added after the date hereof without either the consent of Series B
Administrative Holder or the addition of the same restriction in the Series B
Note Documents);
               (b) except as provided in Section 2.3(a), it has no right to
(i) direct Collateral Agent to exercise any right, remedy or power with respect
to the Collateral or any Series A Note Document, (ii) consent or object to the
exercise by Series B Administrative Holder or any other Series B

10



--------------------------------------------------------------------------------



 



Holder of any right, remedy or power with respect to the Collateral or pursuant
to the Series B Note Documents or to the timing or manner in which any such
right is exercised or not exercised (or, to the extent it may have any such
right described in this clause (c), whether as a junior lien creditor or
otherwise, it hereby irrevocably waives such right);
               (c) it will not commence judicial or nonjudicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession of
any Collateral, exercise any right, remedy or power with respect to, or
otherwise take any action to enforce its interest in or realize upon, the
Collateral or pursuant to the Series A Note Documents; and
               (d) except as provided in Section 2.3(a), it will not take any
other Enforcement Actions against Collateral under the Series A Note Documents.
               (e) Nothing in the foregoing shall prohibit Series A Holders from
(i) bidding for or purchasing Collateral at a foreclosure sale or in any private
sale process, (ii) joining in any foreclosure proceeding for the purpose of
protecting its Liens or (iii) receiving proceeds of Collateral pursuant to
Section 2.6.
          2.5 Insolvency or Liquidation Proceedings.
               (a) In the event of an Insolvency Proceeding, the Series B
Holders shall be entitled in any such proceeding to receive Payment in Full, of
all Series B Claims before any Series A Holder is entitled in such proceeding to
receive any payment on account of the Series A Claims owed to such Series A
Holder, and to that end in any such proceeding, so long as any Series B Claim
remains outstanding, any payment or distribution of any kind or character (other
than any Reorganization Securities) whether in cash or in other property, to
which any Series A Holder would be entitled but for the provisions hereof, shall
be delivered to the Series B Administrative Holder for distribution to the
Series B Holders to the extent necessary to make Payment in Full, of all Series
B Claims remaining unpaid, after giving effect to any concurrent payment or
distribution to the holders of Series B Claims.
               (b) Upon the commencement of an Insolvency Proceeding with
respect to Issuer or any other Note Party, Series A Holder shall be deemed, in
order to effectuate the subordination set forth above, to have granted to the
Series B Administrative Holder, as agent for the Series B Holders, as of the
date of the commencement of such Insolvency Proceeding the right, subject to the
terms of this Agreement, to collect all payments and distributions of any kind
and description, whether in cash or other property, paid or payable in respect
of any claims or demands of Series A Holder against Issuer or any other Note
Party arising from the Series A Claims until the Payment in Full of all Series B
Claims. Upon the commencement of an Insolvency Proceeding, each Series A Holder
shall also be deemed to have granted to the Series B Administrative Holder, as
agent for the Series B Holders, the full right (but not the obligation), subject
to the terms of this Agreement, in its own name or in its name as attorney in
fact for such Series A Holder, to collect and enforce said claims and demands of
such Series A Holder by suit or otherwise (except for any proof of claim) in any
Insolvency Proceeding.
               (c) Until the Series B Claims are Paid in Full, each Series A
Holder agrees that it shall not, in or in connection with any Insolvency
Proceeding, file any pleadings or motions, take any position at any hearing or
proceeding of any nature, or otherwise take any action whatsoever, in each case
in respect of any of the Collateral, including, without limitation, with respect
to the determination of any Liens or claims held by Series B Administrative
Holder (including the validity and enforceability thereof) or any other Series B
Holder or the value of any claims of such parties under Section 506(a) of the
Bankruptcy Code or otherwise; provided that (i) Series A Administrative Holder
may defend against any

11



--------------------------------------------------------------------------------



 



action in a bankruptcy to avoid its Lien on the Collateral, (ii) Series A
Holders shall be entitled to file any necessary responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleading made by any person objecting to or otherwise seeking the disallowance
of the claims of Series A Holders, including without limitation any claims
secured by the Collateral, if any, in each case in accordance with the terms of
this Agreement, and (iii) Series A Holders shall be entitled to file any proof
of claim and other filings and make any arguments and motions that are, in each
case, in accordance with the terms of this Agreement, with respect to the
Series A Claims and the Collateral.
               (d) Until the Series B Claims are Paid in Full, if any Note Party
becomes subject to any Insolvency Proceeding, and if Series B Administrative
Holder or Series B Holders desire to consent (or not object) to the use of cash
collateral on which Series B Holders or any other creditor has a Lien or to
provide financing to any Note Party under the Bankruptcy Code or to consent (or
not object) to the provision of such financing to any Note Party by any Person
(“DIP Financing”), then Series A Holders agree that they (i) will be deemed to
have consented to, and will raise no objection to, the use of such cash
collateral or to such DIP Financing, (ii) will not request or accept any form of
adequate protection or any other relief in connection with the use of such cash
collateral or such DIP Financing except as set forth in subsection (f) below,
and (iii) to the extent the Liens in favor of Series B Holders are subordinated
or pari passu with such DIP Financing, will subordinate (and will be deemed
hereunder to have subordinated) the Liens in favor of Series A Holders (x) to
such DIP Financing with the same terms and conditions as the Liens in favor of
Series B Holders are subordinated thereto (and such subordination will not alter
in any manner the terms of this Agreement), (y) to any adequate protection
provided to Series B Holders and (z) to any “carve-out” for administrative,
professional and United States Trustee fees agreed to by Series B Administrative
Holder or Series B Holders; provided, however, that (A) subject to any such
“carve” out under the foregoing clause (z), the Series A Holders retain a Lien
on the Collateral (including proceeds thereof-arising after the commencement of
such proceeding) with the same priority as existed prior to the commencement of
the case under the Bankruptcy Code (junior in priority to the Liens securing
such DIP Financing as described above), (B) the Series A Holders receive
(without objection from the Series B Holders) a replacement Lien on
post-petition assets in which the Series B Holders have a replacement Lien
securing the Series B Claims, with the same priority as existed prior to the
commencement of the case under the Bankruptcy Code (junior in priority to the
Liens securing such DIP Financing, provided that the inability of the Series A
Holders to receive a Lien on actions under Chapter 5 of the Bankruptcy Code and
proceeds thereof shall not affect the agreements and waivers set forth in this
clause (d)), and (C) the aggregate principal amount of the DIP Financing
together with the principal amount of the Series B Claims does not exceed the
Maximum First Lien Principal Amount. Nothing in this paragraph will restrict the
Series A Holders from raising any objection to the terms of the DIP Financing
that could be raised by an unsecured creditor.
               (e) Series A Holders agree that until the Series B Claims are
Paid in Full, they will not seek relief from the automatic stay or from any
other stay in any Insolvency Proceeding or take any action in derogation
thereof, in each case in respect of any Collateral, without the prior written
consent of Series B Administrative Holder (which consent shall not be
unreasonably delayed, conditioned or withheld).
               (f) Series A Holders agree that until the Series B Claims are
Paid in Full, they shall not object to, contest, or support any other Person
objecting to or contesting, (i) any request by Series B Administrative Holder or
any other Series B Holder for adequate protection, (ii) any objection by
Series B Administrative Holder or any other Series B Holder to any motion,
relief, action or proceeding based on a claim of a lack of adequate protection
or (iii) the payment of interest, fees, expenses or other amounts to Series B
Administrative Holder or any other Series B Holder under Section 506(b) or
506(c) of the Bankruptcy Code or otherwise. Notwithstanding anything contained
in this Section 2, in any Insolvency Proceeding, (x) Series A Holders may seek,
support, accept or retain adequate protection (A)

12



--------------------------------------------------------------------------------



 



only if Series B Holders are granted adequate protection that includes
replacement Liens on additional collateral and superpriority claims and
(B) solely in the form of (1) a replacement Lien on such additional collateral,
subordinated to the Liens in favor of Series B Holders and such DIP Financing on
the same basis as the other Liens in favor of Series A Holders are so
subordinated to the Series B Claims under this Agreement subject to the
“carve-out” in Section 2.5(d)(iii)(z) above and (2) solely to the extent that
the Collateral pledged to secure the Series A Claims has been diminished in
connection with such Insolvency Proceeding, superpriority claims junior in all
respects to the superpriority claims granted to Series B Holders, and (y) in the
event Series A Administrative Holder receives adequate protection, including in
the form of additional collateral, then Series A Holders agree that Series B
Administrative Holder shall have a senior Lien and claim on such adequate
protection as security for the Series B Claims and that any Lien on any
additional collateral securing the Series A Claims shall be subordinated to the
Liens on such collateral securing the Series B Claims and any other Liens
granted to Series B Holders as adequate protection, with such subordination to
be on the same terms that the other Liens securing the Series A Claims are
subordinated to such Series B Claims under this Agreement.
               (g) Neither Series A Administrative Holder nor any other Series A
Holder shall, in an Insolvency Proceeding or otherwise, oppose any sale or
disposition of any assets of any Note Party that is supported by Series B
Holders, and Series A Administrative Holder and each other Series A Holder will
be deemed to have consented under Section 363 of the Bankruptcy Code (and
otherwise) to any sale supported by Series B Holders and to have released its
Liens in such assets upon the consummation of such sale so long as the net
proceeds thereof are used to pay down the Series B Claims.
               (h) Series A Administrative Holder and each other Series A Holder
acknowledges and agrees that (i) the grants of Liens pursuant to the Series B
Note Documents and the Series A Note Documents constitute two separate and
distinct grants of Liens and (ii) because of, among other things, their
differing rights in the Collateral, the Series A Claims are fundamentally
different from the Series B Claims and must be separately classified in any plan
of reorganization proposed or adopted in an Insolvency Proceeding. To further
effectuate the intent of the parties as provided in the immediately preceding
sentence, if it is held that the claims of Series B Holders and Series A Holders
in respect of the Collateral constitute only one secured claim (rather than
separate classes of senior and junior secured claims), then Series A Holders
hereby acknowledge and agree that all distributions shall be made as if there
were separate classes of senior and junior secured claims against Note Parties
in respect of the Collateral with the effect being that, to the extent that the
aggregate value of the Collateral is sufficient (for this purpose ignoring all
claims held by Series A Holders), Series B Holders shall be entitled to receive,
in addition to amounts distributed to them in respect of principal, pre-petition
interest and other claims, all amounts owing in respect of post-petition
interest before any distribution is made in respect of the claims held by
Series A Administrative Holder or any other Series A Holder, with Series A
Administrative Holder and each other Series A Holder hereby acknowledging and
agreeing to turn over to Series B Holders amounts otherwise received or
receivable by it to the extent necessary to effectuate the intent of this
sentence, even if such turnover has the effect of reducing the claim or recovery
of Series A Holders.
               (i) Nothing contained herein shall prohibit or in any way limit
Series B Administrative Holder or any other Series B Holder from objecting in
any Insolvency Proceeding or otherwise to any action taken by Series A
Administrative Holder or any other Series A Holder, including the seeking by
Series A Administrative Holder or any other Series A Holder of adequate
protection or the asserting by Series A Administrative Holder or any other
Series A Holder of any of its rights and remedies under the Series A Note
Documents or otherwise.
               (j) To the extent that Series A Administrative Holder or any
other Series A Holder has or acquires rights under Section 363 or Section 364 of
the Bankruptcy Code with respect to

13



--------------------------------------------------------------------------------



 



any of the Collateral, Series A Administrative Holder and each other Series A
Holder agrees not to assert any of such rights without the prior written consent
of Series B Administrative Holder; provided that if requested by Series B
Administrative Holder, Series A Administrative Holder shall timely exercise such
rights in the manner requested by Series B Administrative Holder, including any
rights to payments in respect of such rights.
               (k) Each Series A Holder hereby waives any right to charge, or
encourage or request any party to charge, the Collateral pursuant to Section
506(c) of the Bankruptcy Code. Each Series A Holder will not challenge or
oppose, join with any party challenging or opposing or encourage any party to
oppose or challenge or take any action whatsoever to impair the exercise by the
Series B Holders of the rights and remedies granted to the Series B Holders in
the Series B Note Documents.
               (l) Notwithstanding anything to the contrary in the foregoing, in
an Insolvency Proceeding, Series A Holders may raise any objection or take any
other action that could otherwise be raised or taken by an unsecured creditor.
          2.6 Distributions of Payments and Proceeds of Collateral.
     All amounts received by Collateral Agent or any Noteholder in respect of
any Claims during the continuation of any Event of Default under any of the Note
Documents (other than Reorganization Securities received by the Series A Holders
in accordance with Section 2 hereof), and all realizations upon the Collateral
or any part thereof (whether occurring before or after the commencement of a
case under the Bankruptcy Code and including realizations resulting from sales
by a Note Party under Section 363 of the Bankruptcy Code), including, without
limitation, any realizations by way of an Enforcement Action, shall be applied
as follows:
               (i) First, to the Collateral Agent’s reasonable costs and
expenses of sale, collection or other realization, including reasonable legal
expenses, liabilities and advances made or incurred by the Collateral Agent in
connection therewith, and all amounts for which the Collateral Agent is entitled
to indemnification hereunder;
               (ii) Second, to Series B Administrative Holder’s costs and
expenses of sale, collection or other realization, including reasonable legal
expenses, liabilities and advances made or incurred by Series B Administrative
Holder in connection therewith, and all amounts for which Series B
Administrative Holder is entitled to indemnification under the Series B Note
Documents;
               (iii) Third, to the Series B Claims until the Series B Claims are
Paid in Full in accordance with the Series B Note Documents;
               (iv) Fourth, to Series A Administrative Holder’s costs and
expenses of sale, collection or other realization, including reasonable legal
expenses, liabilities and advances made or incurred by Series A Administrative
Holder in connection therewith, and all amounts for which Series A
Administrative Holder is entitled to indemnification under the Series A Note
Documents;
               (v) Fifth, to the Series A Claims until the Series A Claims are
Paid in Full in accordance with the Series A Note Documents; and
               (vi) Sixth, to the parties entitled thereto as their interests
may appear or as otherwise required by applicable law.

14



--------------------------------------------------------------------------------



 



          2.7 Releases of Security Interests. While any Event of Default has
occurred and is continuing under the Series B Note Documents:
          (a) Series A Holders will cooperate and provide any necessary or
appropriate releases with respect to the Collateral to permit an Enforcement
Action by Series B Administrative Holder, free and clear of Series A Holders’
Lien.
          (b) In the event of a sale or other disposition of Collateral by a
Note Party in accordance with the terms of the Series B Note Documents or, if
required under the Series B Note Documents, with the consent of Series B
Holders, if such Series B Holders are releasing their first priority Lien in
connection therewith, the Lien of Series A Holders on such Collateral
automatically shall be released and discharged to the extent the Lien of
Series B Holders on such Collateral is released and discharged, and Series A
Administrative Holder shall promptly execute and deliver any releases or other
documents requested by Series B Administrative Holder to evidence such release
and discharge; provided that the Liens of Secured Parties in such Collateral
shall attach to the Proceeds of such sale or other disposition, and the
provisions of this Agreement shall be otherwise applicable to such Proceeds
(including any provisions with respect to priority of Liens in such Proceeds, or
application thereof to the Claims of Secured Parties).
          (c) Until the Series B Claims are Paid in Full, Series A
Administrative Holder, for itself and on behalf of Series A Holders, hereby
irrevocably constitutes and appoints Series B Administrative Holder and any
officer or agent of Series B Administrative Holder, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of Series A Administrative Holder or
such holder or in Series B Administrative Holder’s own name, from time to time
in Series B Administrative Holder’s discretion, for the purpose of carrying out
the terms of this Section 2.7, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary to
accomplish the purposes of this Section 2.7, including any endorsements or other
instruments of transfer or release.
          (d) In connection with any Enforcement Action, Series A Holders agree
that Series B Holders may release or refrain from enforcing Series A Holders’
Lien in the Collateral, or permit the use or consumption of such Collateral by a
Note Party free of such Series A Holders’ Lien, in each case to the same extent
that Series B Holders release, refrain from enforcing or permit the use or
consumption of such Collateral by a Note Party free of their own Lien, without
incurring any liability to Series A Holders.
          2.8 Waiver of Right to Require Marshaling. Each Series A Holder
expressly waives any right that it otherwise might have to require any Series B
Holder to marshal assets or to resort to Collateral in any particular order or
manner, whether provided for by common law or statute. No Series B Holder shall
be required to enforce any guaranty or any Lien given by any Person as a
condition precedent or concurrent to the taking of any Enforcement Action.
          2.9 Series A Holders Option to Purchase Series B Notes.
               (a) Without prejudice to the enforcement of remedies, the
Series B Holders agree that upon and during the continuation of a Purchase Event
(as defined below), one or more of the Series A Holders may request, and the
Series B Holders hereby offer the Series A Holders the option, to purchase all,
but not less than all, of the aggregate principal amount of all outstanding
Series B Claims (other than unmatured contingent obligations) at the time of
purchase at par and accrued and unpaid interest, fees and expense reimbursement
claims, without warranty or representation or recourse (except for
representations and warranties required to be made by assigning lenders pursuant
to the Assignment

15



--------------------------------------------------------------------------------



 



and Assumption (as such term is defined in the Series B Note Documents)) and to
assume all other obligations of the Series B Holders pursuant to the Series B
Note Documents and this Agreement (including, without limitation, obligations
under Section 4 of this Agreement). If such right is exercised, the exercising
party shall give written notice of such exercise to the Series B Holders, and
upon receipt of such notice the Series B Holders shall be obligated to sell the
Series B Claims as contemplated hereby and the parties shall endeavor to close
promptly thereafter but in any event within ten (10) Days of delivery of an
exercise notice. A Purchase Event shall exist (a) following the acceleration of
the maturity of any Notes until the rescission or annulment of such acceleration
pursuant to applicable Note Documents, (b) upon the occurrence of an Event of
Default under any Note Document; (c) upon the commencement of an Insolvency
Proceeding; (d) taking of any Enforcement Actions by or at the instruction of
any Series B Holder, and (e) the onset of any Standstill Period (each, a
“Purchase Event”). The foregoing notwithstanding, a Purchase Event and the
purchase right granted under this Section 2.9 shall cease to exist thirty
(30) days after the initial occurrence of such Purchase Event. If one or more of
the Series A Holders exercise such purchase right, it shall be exercised
pursuant to documentation mutually acceptable to such Series A Holders and
Required Series B Holders. If none of the Series A Holders exercise such right
during such Purchase Event, the Series B Holders shall have no further
obligations pursuant to this Section 2.9(a) in respect of such Purchase Event.
In any event, prior to the closing of any sale of Series B Claims hereunder,
Series B Holders may take any actions in their sole discretion in respect of
their rights under the Series B Note Documents, without regard to the Series A
Holders’ rights hereunder, provided, however, that during the ten-day period
after one or more Series A Holders has given notice exercising its purchase
option hereunder, Series B Holders will not take any Enforcement Action or waive
or release any Lien unless, in the good faith determination of the Series B
Administrative Holder, delay of the Enforcement Action would have a reasonable
likelihood of causing a diminution in the value of the Collateral or a waiver or
forfeiture of rights in respect of Liens, it being further understood nothing in
this sentence will prohibit the receipt and application of Proceeds of
Collateral and other payments in accordance with Section 2.6.
               (b) Without prejudice to the enforcement of remedies, the
Series B Holders agree that at any time on or before June 30, 2008, one or more
of the Series A Holders may request, and each Series B Holders hereby offers the
Series A Holders the option, to purchase all, but not less than all, of the
aggregate principal amount of its respective Repriority Claims at par and
accrued and unpaid interest, without warranty or representation or recourse
(except for representations and warranties required to be made by assigning
lenders pursuant to the Assignment and Assumption (as such term is defined in
the Series B Note Documents)). If such right is exercised, the exercising party
shall give written notice of such exercise to the Series B Holders, and upon
receipt of such notice the Series B Holders identified in such notice shall be
obligated to sell the Repriority Claims identified in such notice as
contemplated hereby and the parties shall endeavor to close the corresponding
Repriority Claims Purchase Event promptly thereafter but in any event within ten
(10) Days of delivery of an exercise notice. If one or more of the Series A
Holders exercise such purchase right, it shall be exercised pursuant to
documentation mutually acceptable to such Series A Holders and Required Series B
Holders. If none of the Series A Holders exercise such right by June 30, 2008,
the Series B Holders shall have no further obligations pursuant to this Section
2.9(b) in respect of such Repriority Claims Purchase Event. In any event, prior
to the closing of any sale of Repriority Claims hereunder, Series B Holders may
take any actions in their sole discretion in respect of their rights under the
Series B Note Documents, without regard to the Series A Holders’ rights
hereunder, provided, however, that during the ten-day period after one or more
Series A Holders has given notice exercising its purchase option hereunder,
Series B Holders will not take any Enforcement Action or waive or release any
Lien unless, in the good faith determination of the Series B Administrative
Holder, delay of the Enforcement Action would have a reasonable likelihood of
causing a diminution in the value of the Collateral or a waiver or forfeiture of
rights in respect of Liens, it being further understood nothing in this sentence
will prohibit the receipt and application of Proceeds of Collateral and other
payments in accordance with Section 2.6.

16



--------------------------------------------------------------------------------



 



     Notwithstanding anything to the contrary in the foregoing, no purchase of
Sachs Repriority Claims may be made under this paragraph unless all Sachs
Repriority Claims are purchased hereunder.
          2.10 Further Assurances.
               The Series A Holders and Series A Administrative Holder shall
cooperate in all respects with the Series B Holder and Series B Administrative
Holder, and take all action reasonably requested by the Series B Holders and
Series B Administrative Holder to effectuate this Section 2.
          2.11 Restriction on Amendments. The Noteholders shall not, without the
consent of the requisite voting majority of the Series A Holders under the
Series A Note Documents and the requisite voting majority of the Series B
Holders under the Series B Note Documents, amend or modify Note Documents to:
               (a) shorten the final maturity of, or require any scheduled
payment of, principal or require additional mandatory payments of principal (but
nothing in this paragraph restricts acceleration of obligations as a remedy for
default);
               (b) increase interest rates (except by application of default
interest provided for in the Note Documents as in effect on the date hereof);
               (c) add a covenant or an Event of Default that would directly
restrict one or more Note Parties from making payments under the Note Documents
which would otherwise be permitted under the Note Documents as in effect on the
date hereof;
               (d) add any new Event of Default or covenant under the Note
Documents, or make any Event of Default or covenant more restrictive.
     SECTION 3. Repriority Event. If the Repriority Event occurs on or before
June 30, 2008, then Section 2 shall immediately cease to apply and this
Section 3 shall immediately commence to apply. Conversely, the terms of this
Section 3 shall not apply prior to the Repriority Event, and if the Repriority
Event has not occurred on or prior to June 30, 2008, then Section 2 shall
continue to apply after such date, regardless of any amounts subsequently
received by Series B Holders, and this Section 3 shall be deemed terminated and
of no further force or effect. The parties hereto agree that the following terms
shall apply in the event this Section 3 applies in accordance with the
foregoing:
          3.1 Pari Passu Status. The Claims shall be deemed to be pari passu and
equal in right of payment, and all Liens securing the Claims shall be deemed to
be equal in priority, and shall be deemed to equally and ratably secure all
Claims, notwithstanding the time or order of filing of any financing statements
or any other action taken in respect of attachment or perfection of any Liens.
          3.2 Allocation of Payments.
     Except for the payments described in the definition of the term “Repriority
Event” resulting in the application of this Section 3, all payments of principal
and interest in respect of Notes shall be made ratably to the Noteholders in
proportion to each Noteholder’s Pro Rata Share. Expense reimbursements and
indemnification payments may be received and retained by the parties entitled
thereto under the Note Documents. Any payment received by a Noteholder in
violation of the first sentence of this Section 3.2 shall be received in trust
for the benefit of all Noteholders, and shall be delivered to the Collateral
Agent for distribution to the Noteholders in accordance with parts “Third” and
“Fourth” of Section 3.3.

17



--------------------------------------------------------------------------------



 



          3.3 Distributions of Payments and Proceeds of Collateral.
     All amounts received by Collateral Agent or any Noteholder in respect of
any Claims after an Event of Default in respect of any Note Document, and all
realizations upon the Collateral or any part thereof (whether occurring before
or after the commencement of a case under the Bankruptcy Code and including
realizations resulting from sales by a Note Party under Section 363 of the
Bankruptcy Code), including, without limitation, any realizations by way of an
Enforcement Action, shall be applied as follows:
               (i) First, to the Collateral Agent’s reasonable costs and
expenses of sale, collection or other realization, including reasonable legal
expenses, liabilities and advances made or incurred by the Collateral Agent in
connection therewith, and all amounts for which the Collateral Agent is entitled
to indemnification hereunder;
               (ii) Second, to Series B Administrative Holder’s and Series A
Administrative Holder’s costs and expenses of sale, collection or other
realization, including reasonable legal expenses, liabilities and advances made
or incurred by Series B Administrative Holder or Series A Administrative Holder
in connection therewith, and all amounts for which Series B Administrative
Holder or Series A Administrative Holder is entitled to indemnification under
the Note Documents (it being agreed that to the extent amounts available for
distribution under this clause are insufficient to cover all such amounts, such
amounts shall be paid ratably in proportion to the amounts so tendered for
payment by the Series B Administrative Holder and Series A Administrative
Holder, respectively);
               (iii) Third, to the pro rata payment of interest accrued in
respect of all Claims;
               (iv) Fourth, to the pro rata payment of all other Claims until
all Claims are Paid in Full in accordance with the Note Documents; and
               (v) Fifth, to the parties entitled thereto as their interests may
appear or as otherwise required by applicable law.
          3.4 Amendment and Waiver of Note Documents.
          (a) Any amendment to or waiver of the terms of any of the Note
Documents (other than this Agreement) shall require the consent of Required
Noteholders, and any such amendment or waiver to which Required Noteholders and
the Issuer have given their written consent shall be binding on the Noteholders
as if the same had consented thereto and any such amendment, waiver or consent
shall apply automatically to any comparable provision of any other Note Document
automatically, without the consent of the parties thereto and without any other
action of any other Person, provided that without the written consent of each
Noteholder affected thereby, no such amendment, waiver or consent shall:
               (i) postpone any date fixed by any Note Document for any payment
of the principal amount or interest due to the Noteholders (or any of them);
               (ii) reduce the principal or principal amount of, or the rate of
interest specified herein on, any Note, or any other amounts payable under any
other Note Document; provided that only the consent of the Required Noteholders
shall be necessary

18



--------------------------------------------------------------------------------



 



to amend the definition of “Default Rate” set forth in any Note Document or to
waive any obligation of the Issuer to pay interest at the Default Rate;
               (iii) change Section 2.07 of either of the Note Purchase
Agreements in a manner that would alter the pro rata sharing of payments
required thereby;
               (iv) change Section 9.01 of either of the Note Purchase
Agreements or the definition of “Required Holders” set forth therein or any
other provision thereof specifying the number, identity or percentage of
Noteholders party thereto required to amend, waive or otherwise modify any
rights thereunder or make any determination or grant any consent thereunder;
               (v) release all or substantially all of the Collateral securing
the Claims or release all or substantially all of the Guarantors from their
obligations under the Note Documents;
               (vi) alter any provisions, or waive any payment, with respect to
any prepayment or redemption of the Notes, including providing for any such
prepayment or redemption on any basis other than pro rata based on the aggregate
principal amount of Notes outstanding;
               (vii) waive a Default or an Event of Default in the payment of
principal of, or interest or premium, if any, under, and in each case defined
in, the respective Note Purchase Agreements;
               (viii) make any Claim payable in any currency other than U.S.
Dollars;
               (ix) impair the right of any Noteholder to institute suit for the
enforcement of any payment on or with respect to the Notes; or
               (x) except as expressly permitted in the Note Documents, consent
to the assignment or transfer by any Note Party of any of their rights or
obligations under this Agreement or any other Note Document.
          (b) Any amendment or supplement to any Note Document which has been
consented to by any Note Party and which is beneficial to the Noteholders party
thereto shall be deemed to apply for the equal and ratable benefit of all other
Noteholders with respect to Note Documents to which they are party. Any
Noteholder may waive the benefit of this subsection (b) to the extent such
waiver would not conflict with to subsection (a) above.
          3.5 Acceleration of Notes.
     Notwithstanding anything to the contrary in any Note Document, except in
the case of automatic acceleration upon an Insolvency Proceeding (or similar
event), no election by any Noteholder or group thereof to declare the principal
amount outstanding under any Notes due prior to its stated maturity or to become
subject to a mandatory offer to purchase by a Note Party, shall be effective
unless approved by Required Noteholders.

19



--------------------------------------------------------------------------------



 



          3.6 Further Assurances.
     The Series B Holders and Series B Administrative Holder shall cooperate in
all respects with the Series A Holder and Series A Administrative Holder, and
take all action reasonably requested by the Series A Holders and Series A
Administrative Holder to or effectuate this Section 3.
     SECTION 4. Appointment of Collateral Agent.
          4.1 Appointment and Authorization of Collateral Agent.
     Each Noteholder hereby irrevocably appoints, designates and authorizes the
Collateral Agent to take such action as contractual representative on its behalf
under the provisions of this Agreement and each Collateral Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Collateral Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Note Document, the
Collateral Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall the Collateral Agent have or be deemed to
have any trustee or fiduciary relationship with any Noteholder or participant,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Note Document or
otherwise exist against the Collateral Agent. Without limiting the generality of
the foregoing sentence, the use of the term “agent” herein and in the other Note
Documents with reference to the Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. The provisions of this
Section 4 are solely for the benefit of the Collateral Agent and the Noteholders
and no Note Party shall have any rights as a third party beneficiary of any of
the provisions thereof. In performing its functions and duties hereunder, the
Collateral Agent shall act solely as an agent of the Noteholders and does not
assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for any Note Party.
          4.2 General Immunity.
               (a) The Collateral Agent shall not be responsible to any
Noteholder for the execution, effectiveness, genuineness, validity,
enforceability, collectibility or sufficiency hereof or any other Note Document
or for any representations, warranties, recitals or statements made herein or
therein or made in any written or oral statements or in any financial or other
statements, instruments, reports or certificates or any other documents
furnished or made by any Noteholders or by or on behalf of any Note Party in
connection with the Note Documents and the transactions contemplated thereby or
for the financial condition or business affairs of any Note Party or any other
Person liable for the payment of any Obligations, nor shall the Collateral Agent
be required to ascertain or inquire as to the performance or observance of any
of the terms, conditions, provisions, covenants or agreements contained in any
of the Note Documents or as to the use of the proceeds of the Notes or as to the
existence or possible existence of any Event of Default or Default or to make
any disclosures with respect to the foregoing. Anything contained herein to the
contrary notwithstanding, Collateral Agent shall not have any liability arising
from confirmations of the outstanding amount of the Notes.
               (b) Neither the Collateral Agent, nor any of its officers,
partners, directors, employees, agents or affiliates shall be liable to
Noteholders for any action taken or omitted by the Collateral Agent under or in
connection with any of the Note Documents except to the extent caused by the
Collateral Agent’s or Collateral Agent’s gross negligence, willful misconduct or
breach of this Agreement or any Note Document. The Collateral Agent shall be
entitled to refrain from any act or the taking of any action (including the
failure to take an action) in connection herewith or any of the other

20



--------------------------------------------------------------------------------



 



Note Documents or from the exercise of any power, discretion or authority vested
in it hereunder or thereunder unless and until the Collateral Agent shall have
received instructions in respect thereof from the Series B Administrative Holder
(if Section 2 applies) or the Required Noteholders (if Section 3 applies) and,
upon receipt of such instructions from the Series B Administrative Holder (if
Section 2 applies) or the Required Noteholders (if Section 3 applies) the
Collateral Agent shall be entitled to act or (where so instructed) refrain from
acting, or to exercise such power, discretion or authority, in accordance with
such instructions. Without prejudice to the generality of the foregoing, (i) the
Collateral Agent shall be entitled to rely, and shall be fully protected in
relying, upon any communication, instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper Person or
Persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for Issuer and/or
other Note Parties), accountants, experts and other professional advisors
selected by it; and (ii) no Noteholder shall have any right of action whatsoever
against the Collateral Agent as a result of its acting or (where so instructed)
refraining from acting hereunder or any of the other Note Documents in
accordance with the instructions of the Series B Administrative Holder (if
Section 2 applies) or the Required Noteholders (if Section 3 applies).
               (c) The Collateral Agent may perform any and all of its duties
and exercise its rights and powers under this Agreement or under any other Note
Document by or through any one or more sub-agents appointed by the Collateral
Agent. The Collateral Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Affiliates. The exculpatory, indemnification and other provisions of this
Agreement (including Section 4.2(b)) shall apply to the Affiliates of the
Collateral Agent. All of the rights, benefits, and privileges (including the
exculpatory and indemnification provisions) of this Section 4.2 shall apply to
any such sub-agent and to the Affiliates of any such sub-agent, and shall apply
to their respective activities as sub-agent as if such sub-agent and Affiliates
were named herein. Notwithstanding anything herein to the contrary, with respect
to each sub-agent appointed by Collateral Agent, (i) such sub-agent shall be a
third party beneficiary under this Agreement with respect to all such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Note Parties and the Noteholders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to Collateral
Agent and not to any Note Party, Noteholder or any other Person and no Note
Party, Noteholder or any other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.
          4.3 Collateral Matters.
     The Noteholders irrevocably authorize the Collateral Agent, at its option
and in its discretion:
               (a) to take any action with respect to the Collateral which may
be necessary to perfect and maintain perfected the Liens upon the Collateral
granted pursuant to any of the Note Documents;
               (b) to release any Lien on any property granted to or held by the
Collateral Agent under any Note Document (i) upon termination of the Payment in
Full of all Obligations, (ii) that is sold or to be sold as part of or in
connection with any Disposition permitted under each of the Note Purchase
Agreements, (iii) in accordance with any provision for the release thereof
provided for in the Note Documents or this Agreement, (iv) pursuant to the
instructions of the Series B Administrative

21



--------------------------------------------------------------------------------



 



Holder in accordance with Section 2.7 of this Agreement (so long as such
provision applies) in connection with any Enforcement Action, or (v) subject to
Section 3.4(a)(v) hereof and Section 9.01 of each of the Note Purchase
Agreements, and so long as Section 3 applies, if so requested (or consented to)
by the Required Noteholders;
               (c) to subordinate any Lien on any property granted to or held by
the Collateral Agent under any Note Document to the holder of any Lien on such
property that is permitted by Section 6.02 of each of the Note Purchase
Agreements;
               (d) to take any action to permit any Lien on any property granted
to or held by the Collateral Agent under any Note Document to be equal in
priority with the Liens securing the Claims to the extent permitted by
Section 6.02 of each of the Note Purchase Agreements; and
               (e) following any such release or subordination described in the
preceding clauses (b) and (c), to deliver to the Issuer or any other Person, at
its expense, any Collateral so released that is then held by the Collateral
Agent hereunder and to execute and deliver to the Issuer or any other Person
such releases or other documents as the Issuer or such Person shall request to
evidence or effectuate such release or subordination of Liens (including UCC
termination statements, intercreditor agreements and collateral agency
agreements).
               (f) Upon request by the Collateral Agent at any time, the
Series B Administrative Holder (if Section 2 applies) or the Required
Noteholders (if Section 3 applies) will confirm in writing the Collateral
Agent’s authority to release or subordinate its interest in particular types or
items of property pursuant to this Section 4.3.
     4.4 Duties in the Case of Enforcement.
     In case one of more Events of Default have occurred and shall be
continuing, the Collateral Agent shall, if (a) so requested (or consented to) by
the Series B Administrative Holder (if Section 2 applies) or the Required
Noteholders (if Section 3 applies) and (b) the Noteholders have provided to the
Collateral Agent such additional indemnities and assurances against expenses and
liabilities as the Collateral Agent may reasonably request, proceed to enforce
the provisions of any Note Documents authorizing the sale or other disposition
of all or any part of the Collateral (or any other property which is security
for the Obligations) and exercise all or any such other legal and equitable and
other rights or remedies as it may have in respect of such Collateral (or such
other property). The Series B Administrative Holder (if Section 2 applies) or
the Required Noteholders (if Section 3 applies) may direct the Collateral Agent
in writing as to the method and the extent of any such sale or other disposition
to the extent permitted under the terms hereof, the Noteholders hereby agreeing
to indemnify and hold the Collateral Agent harmless from all liabilities
incurred in respect of all actions taken or omitted in accordance with such
directions, provided that the Collateral Agent need not comply with any such
direction to the extent that the Collateral Agent reasonably believes the
Collateral Agent’s compliance with such direction to be unlawful or commercially
unreasonable in any applicable jurisdiction.
     4.5 Right to Indemnity.
     Each Noteholder, in proportion to its Pro Rata Share at the time any claim
therefor is made, severally agrees to indemnify Collateral Agent, to the extent
that Collateral Agent shall not have been reimbursed by any Note Party (but
without limiting any Note Party’s reimbursement obligations), for and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including counsel fees and disbursements) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against Collateral Agent in exercising its

22



--------------------------------------------------------------------------------



 



powers, rights and remedies or performing its duties hereunder or under the
other Note Documents or otherwise in its capacity as Collateral Agent in any way
relating to or arising out of this Agreement or the other Note Documents;
provided, no Noteholder shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting solely from Collateral Agent’s gross
negligence or willful misconduct or breach of this Agreement or any Note
Document. If any indemnity furnished to Collateral Agent for any purpose shall,
in the opinion of Collateral Agent, be insufficient or become impaired,
Collateral Agent may call for additional indemnity and cease, or not commence,
to do the acts indemnified against until such additional indemnity is furnished;
provided, in no event shall this sentence require any Noteholder to indemnify
Collateral Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such
Noteholder’s Pro Rata Share thereof; and provided, further, this sentence shall
not be deemed to require any Noteholder to indemnify Collateral Agent against
any liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement described in the proviso in the immediately preceding
sentence.
          4.6 Instruction of Collateral Agent.
          (a) If any Event of Default occurs and is continuing, the Collateral
Agent shall, at the request of the Series B Administrative Holder (if Section 2
applies) or the Required Noteholders (if Section 3 applies), take any or all of
the following actions:
               (i) exercise on behalf of itself and the Noteholders all rights
and remedies available to it and the Noteholders under the Collateral Documents
or applicable law, which shall include the rights, powers and remedies
(i) granted to secured parties under the UCC or other applicable Uniform
Commercial Code; or (ii) granted to the Collateral Agent under any other
applicable Law any other agreement between any Note Party and the Collateral
Agent;
               (ii) All such rights, powers and remedies shall be cumulative and
not alternative and enforceable, in Collateral Agent’s or the discretion of the
Series B Administrative Holder (if Section 2 applies) or the Required
Noteholders (if Section 3 applies), alternatively, successively, or concurrently
on any one or more occasions, and shall include the right to apply to a court of
equity for an injunction to restrain a breach or threatened breach by any Note
Party of this Agreement or any of the Note Documents. Any single or partial
exercise of, or forbearance, failure or delay in exercising any right, power or
remedy shall not be, nor shall any such single or partial exercise of, or
forbearance, failure or delay be deemed to be a limitation, modification or
waiver of any right, power or remedy and shall not preclude the further exercise
thereof; and every right, power and remedy of the Collateral Agent or the
Noteholders shall continue in full force and effect until such right, power and
remedy is specifically waived by an instrument in writing executed and delivered
with respect to each such waiver by such parties.
          (b) The Collateral Agent shall not take any action at the instruction
of or for the benefit of Series A Holders if Series A Holders would be
prohibited from taking such action by Section 2 of this Agreement.

23



--------------------------------------------------------------------------------



 



          4.7 Successor Collateral Agent.
               (a) The Collateral Agent may resign at any time by giving twenty
days’ prior written notice thereof to the Noteholders and the Issuer. Upon any
such notice of resignation, the Series B Administrative Holder (if Section 2
applies) or the Required Noteholders (if Section 3 applies) shall have the right
to appoint a successor Collateral Agent. The Collateral Agent’s resignation
shall become effective twenty days after delivery by the Collateral Agent of the
notice referred to in the first sentence of this Section 4.7 (the “Resignation
Date”). On the Resignation Date, such retiring Collateral Agent shall be
discharged from its duties and obligations hereunder. After any retiring
Collateral Agent’s resignation hereunder as Collateral Agent, the provisions of
this Section 4 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Collateral Agent hereunder. Any successor Collateral
Agent appointed pursuant to this Section shall, upon its acceptance of such
appointment, become the successor Collateral Agent for all purposes hereunder.
               (b) If the Repriority Event does not timely occur, Series B
Holders may at any time thereafter appoint a replacement Collateral Agent.
               (c) In the event the Collateral Agent resigns or is replaced, the
Issuer and the Noteholders shall cooperate in every manner reasonably requested
by the Series B Administrative Holder (if Section 2 applies) or the Required
Noteholders (if Section 3 applies) and the successor Collateral Agent to
facilitate the transfer of Liens (and perfection thereof), Collateral and
related responsibilities to such replacement Collateral Agent, which cooperation
shall include modification of the terms applicable to the Collateral Agent to
the extent necessary to conform to such replacement Collateral Agent’s standard
terms for such engagements. Each of the Noteholders acknowledges and agrees in
advance that such modifications may include additional waivers and other terms
that diminish the rights of the Noteholders relating to the Collateral Agent.
               (d) Notwithstanding any other provision herein, the Initial
Collateral Agent may assign its rights and obligations hereunder to any of its
Affiliates without the consent of any other Person.
     4.8 Amendments.
     Notwithstanding anything to the contrary in the Agreement or in any Note
Document, no amendment, waiver or consent shall, unless in writing and signed by
the Collateral Agent, affect the rights or duties of the Collateral Agent under
this Agreement or any other Note Document.
     SECTION 5. Miscellaneous.
          (a) The allocation of claim and Lien priorities set forth in this
Agreement shall govern the relationship and the relative priority of the
Noteholders with respect to the Collateral irrespective of the time or order of
attachment or perfection of any of Liens, the time or order of filing of
financing statements, the acquisition of purchase money or other Liens, the time
of giving or failure to give notice of the acquisition or expected acquisition
of purchase money or other Liens, the rules for determining priority under the
UCC or any other law or rule governing relative priorities of Secured Parties,
and the fact that any Liens with respect to any Collateral are subordinated,
voided, avoided, invalidated or lapsed, or any other circumstances whatsoever.
Any Lien granted to secure Claims is intended by the Note Parties, and shall
deemed for all purposes, to constitute two separate Lien grants, one for the
purpose of securing the Series B Claims, and one for the purpose of securing
Series A Claims, the relative priorities of which shall be determined by the
terms of this Agreement.
          (b) Each of the Collateral Agent, Series A Administrative Holder and
each Series A Holder agrees that it shall not directly or indirectly take any
action to contest or challenge the

24



--------------------------------------------------------------------------------



 



validity, legality, enforceability, perfection or priority of any of the
Series B Claims, any of the documents or instruments evidencing such Series B
Claims or Series B Liens. Each of the Collateral Agent, Series B Administrative
Holder and each Series B Holder agrees that it shall not directly or indirectly
take any action to contest or challenge the validity, legality, enforceability,
perfection or priority of any of the Series A Claims, any of the documents or
instruments evidencing such Series A Claims or Series A Liens. Each Holder
hereby acknowledges that the provisions of this Agreement are intended to be
enforceable at all times, whether before or after any Insolvency Proceeding or
other proceeding. Each Holder hereby waives any right to require the Holders to
marshall the Collateral for the Claims.
          (c) For the purposes of the allocation of priorities, any claim of a
right of set-off shall be treated in all respects as a security interest, and no
claimed right of set-off shall be asserted by (x) any Series A Holder to defeat
or diminish the rights or priorities of any Series B Lien or Series B Claim, or
(y) any Series B Holder to defeat or diminish the rights or priorities of any
Series A Lien or Series A Claim.
          (d) The parties hereto agree that, except in an Insolvency Proceeding
(and to the extent not otherwise prohibited by this Agreement) Series B Holders
shall not, without the consent of Series A Administrative Holder, acquire or
hold, directly or indirectly, any Lien on any assets of any Note Party securing
any Series B Claims which assets are not also subject to Lien of the priority
required by this Agreement in favor of the Series A Holders under the Series A
Note Documents. Collateral Agent shall not accept, and no Note Party shall
grant, any Lien for the purpose of securing Series B Claims unless this
subsection (d) shall have been complied with in full, and any Lien so granted in
violation of this sentence shall be deemed to have been granted for the purpose
of securing Series A Claims.
          (e) Each party to this Agreement shall promptly execute and deliver to
any other party hereto any and all financing statements, subordination
agreements and other documents reasonably requested by such party to the extent
necessary to effectuate the terms of this Agreement.
          (f) All terms used in this Agreement and not otherwise defined herein
shall have the meanings as set forth in Article 9 of the Uniform Commercial Code
as in effect in the State of New York as in effect from time to time. Except as
otherwise provided herein, priority shall be in accordance with the provisions
of the UCC.
          (g) The parties hereto agree that until all Series B Claims have been
Paid in Full, Series A Holders shall not, without the consent of Series B
Administrative Holder, acquire or hold, directly or indirectly, any Lien on any
assets of any Note Party securing any Series A Claims which assets are not also
subject to the first priority Lien in favor of the Series B Holders under the
Series B Note Documents unless the Series B Holders have intentionally released
their Lien on Collateral prior to the occurrence of any Event of Default. If any
Series A Holder shall, in violation of this Agreement, acquire or hold any Lien
on any assets of any Note Party securing any Series A Claims, which assets are
not also subject to the first priority Lien in favor of Series B Holders under
the Series B Note Documents, then Series A Holders shall, notwithstanding
anything to the contrary in any other Series A Note Document, (i) be deemed to
hold and have held such Lien for the benefit of Series B Administrative Holder
as security for the Series B Claims and shall assign such Lien to Collateral
Agent for the benefit of Series B Administrative Holder (in which case
Collateral Agent may retain a junior Lien on such assets for the benefit of
Series A Administrative Holder subject to the terms hereof) or (ii) if so
requested by Series B Administrative Holder, release such Lien. Collateral Agent
shall not accept, and no Note Party shall grant, any Lien for the purpose of
securing Series A Claims unless this subsection (g) shall have been complied
with in full, and any Lien so granted in violation of this sentence shall be
deemed to have been granted for the purpose of securing Series B Claims.

25



--------------------------------------------------------------------------------



 



          (h) The parties hereto agree that until all Series A Claims have been
Paid in Full, Series B Holders shall not, without the consent of Series A
Administrative Holder, acquire or hold, directly or indirectly, any Lien on any
assets of any Note Party securing any Series B Claims which assets are not also
subject to the second priority Lien in favor of the Series A Holders under the
Series A Note Documents unless the Series B Holders have intentionally released
their Lien on Collateral prior to the occurrence of any Event of Default. If any
Series B Holder shall, in violation of this Agreement (and except as permitted
by Section 2.5), acquire or hold any Lien on any assets of any Note Party
securing any Series B Claims, which assets are not also subject to the second
priority Lien in favor of Series A Holders under the Series A Note Documents,
then Series B Holders shall, notwithstanding anything to the contrary in any
other Series B Note Document, (i) be deemed to hold and have held such Lien for
the benefit of Series A Administrative Holder as security for the Series A
Claims and shall assign such Lien to Collateral Agent for the benefit of
Series A Administrative Holder (in which case Collateral Agent may retain a
senior Lien on such assets for the benefit of Series B Administrative Holder
subject to the terms hereof) or (ii) if so requested by Series A Administrative
Holder, release such Lien. Collateral Agent shall not accept, and no Note Party
shall grant, any Lien for the purpose of securing Series B Claims unless this
subsection (h) shall have been complied with in full, and any Lien so granted in
violation of this sentence shall be deemed to have been granted for the purpose
of securing Series A Claims.
          (i) Subject to Section 5(q), this Agreement shall be binding upon,
inure to the benefit of and be enforceable by Series B Holders, Series A
Holders, Collateral Agent and in each case their respective successors and
assigns, including without limitation in relation to any replacement agreement
or facility existing at any time to refund, refinance, replace or renew
(including subsequent or successive refinancings, replacements and renewals) the
Series B Note Purchase Agreement or the Series A Note Purchase Agreement. Each
party hereto represents and warrants that it is authorized to enter into this
Agreement.
          (j) This Agreement, which the parties hereto expressly acknowledge is
a “subordination agreement” under Section 510(a) of the Bankruptcy Code, shall
be effective before and after the commencement of an Insolvency Proceeding. All
references in this Agreement to any Note Party shall include such Note Party as
a debtor-in-possession and any receiver or trustee for such Note Party in any
Insolvency Proceeding.
          (k) This Agreement is intended by the parties as a final expression of
their agreement relating to the subject matter hereof and is intended as a
complete statement of the terms and conditions of their agreement relating to
the subject matter hereof.
          (l) No failure or delay on the part of any Secured Party in the
exercise of any power, right, remedy or privilege under this Agreement shall
impair such power, right, remedy or privilege or shall operate as a waiver
thereof; nor shall any single or partial exercise of any such power, right or
privilege preclude any other or further exercise of any other power, right or
privilege. The waiver of any such right, power, remedy or privilege with respect
to particular facts and circumstances shall not be deemed to be a waiver with
respect to other facts and circumstances.
          (m) Each notice hereunder shall be in writing and may be personally
served or sent by fax or United States mail or courier service and shall be
deemed to have been given when delivered in person or by courier service and
signed for against receipt thereof, upon receipt of fax, or three Business Days
after depositing it in the United States mail with postage prepaid and properly
addressed. Unless otherwise specified in a notice mailed or delivered in
accordance with the foregoing provisions of this Section 5(m), notices, demands,
instructions and other communications in writing shall be given to or made upon
the respective parties hereto at their respective addresses indicated on the
signature pages hereof. In the event that Collateral Agent or any Noteholder
shall be required by the

26



--------------------------------------------------------------------------------



 



UCC or any other applicable law to give any notice to any other Noteholder, such
notice shall be given in accordance with this paragraph and, as between such
parties, five days’ notice shall be conclusively deemed to be commercially
reasonable.
          (n) This Agreement and any amendments, waivers, consents or
supplements hereto or in connection herewith may be executed in any number of
counterparts and by different parties hereto or thereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document. This Agreement shall become
effective upon the execution of a counterpart hereof by each of the parties
hereto.
          (o) In case any provision in or obligation under this Agreement shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
          (p) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
          (q) This Agreement shall terminate (except with respect to unasserted
indemnification obligations) upon Payment in Full of all Series B Claims without
further action on the part of the parties hereto.
          (r) Amendments; Waivers. No amendment, modification, supplement,
termination, consent or waiver of or to any provision of this Agreement nor any
consent to any departure therefrom shall in any event be effective unless the
same shall be in writing and signed by the requisite voting majority of Series B
Holders under the terms of the Series B Note Purchase Agreement and the
requisite voting majority of Series A Holders under the terms of the Series A
Note Purchase Agreement, and, solely if such amendment, modification,
supplement, termination, consent or waiver is to Section 3.4 hereof or the
definition of Repriority Event or is materially adverse to or otherwise
materially changes the obligations of any Note Party, Issuer; provided, however,
that Issuer shall be deemed to have given its consent five Business Days after
the date notice of any such amendment, modification, supplement, termination,
consent or waiver has been delivered to Issuer unless such consent is expressly
refused by Issuer prior to such day. Any waiver of any provision of this
Agreement, or any consent to any departure from the terms of any provisions of
this Agreement, shall be effective only in the specific instance and for the
specific purpose for which given.
          (s) Each of the Noteholders and the Collateral Agent understands that
the Issuer has undertaken to provide collateral and additional guarantees for
the Fifth Third Facility, and to cause the Note Documents and Liens securing
same to be subordinated to the Fifth Third Facility and Liens securing same. The
Noteholders and the Collateral Agent agree to reasonably cooperate with the
Issuer’s efforts to provide such collateral, on terms reasonably acceptable to
the Noteholders, and the Noteholders agree to subordinate their respective
Claims to the Fifth Third Facility, and to modify their respective Note
Documents as necessary to accommodate such collateral (including the priority of
the Liens with respect thereto) and additional guarantees, provided such
subordination terms, and any such modifications, are reasonably acceptable to
the Noteholders. For purposes of the preceding sentence, the acceptance of the
Noteholders will be determined by the requisite voting majority of Series B
Holders

27



--------------------------------------------------------------------------------



 



under the terms of the Series B Note Purchase Agreement and the requisite voting
majority of Series A Holders under the terms of the Series A Note Purchase
Agreement (if Section 2 applies) or the Required Noteholders (if Section 3
applies). The Issuer agrees that modification of the Fifth Third Facility will
be made subject to restrictions in substantially the form of those set forth in
Section 2.11 mutatis mutandis, and that the waiver of such restrictions will
require the consent of the requisite voting majority of Series B Holders under
the terms of the Series B Note Purchase Agreement and the requisite voting
majority of Series A Holders under the terms of the Series A Note Purchase
Agreement (if Section 2 applies) or the Required Noteholders (if Section 3
applies).

28



--------------------------------------------------------------------------------



 



            IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the date first above written.

            PARENT:


DEERFIELD CAPITAL CORP.
      By:   /s/ Frederick L. White         Name:   Frederick L. White       
Title:   Senior Vice President, General Counsel and Secretary    

            ISSUER:


DEERFIELD & COMPANY LLC
      By:   /s/ Luke Knecht         Name:   Luke Knecht        Title:   Chief
Operating Officer     

 



--------------------------------------------------------------------------------



 



            COLLATERAL AGENT:


TRIARC DEERFIELD HOLDINGS, LLC.
      By:   /s/ Francis T. McCarron         Name:   Francis T. McCarron       
Title:   Executive Vice President     

 



--------------------------------------------------------------------------------



 



            SERIES A NOTEHOLDERS:


TRIARC DEERFIELD HOLDINGS, LLC

      By:   /s/ Francis T. McCarron         Name:   Francis T. McCarron       
Title:   Executive Vice President     

                  /s/ Jonathan W. Trutter       JONATHAN W. TRUTTER             
 

                   /s/ Paula Horn       PAULA HORN                             
      JOHN K. BRINCKERHOFF AND LAURA R. BRINCKERHOFF REVOCABLE TRUST

      By:   /s/ John K. Brinckerhoff       Name:   John K. Brinckerhoff       
Title:   Trustee     

 



--------------------------------------------------------------------------------



 



            SERIES B NOTEHOLDERS:
      SACHS CAPITAL MANAGEMENT LLC
      By:   /s/ Gregory H. Sachs        Name:   Gregory H. Sachs        Title:  
Manager       

            SPENSYD ASSET MANAGEMENT LLLP
      By:   Rosedon Capital Holdings, LLC   Its:   General Partner


      By:   /s/ Gregory H. Sachs        Name:   Gregory H. Sachs        Title:  
Manager     

                  /s/ Scott Roberts   SCOTT ROBERTS               

 



--------------------------------------------------------------------------------



 



CONSENT OF NOTE PARTIES AND AGREEMENT TO BE BOUND
     Each of the undersigned Note Parties has read the foregoing Agreement and
consents thereto and agrees to be bound thereby. Each of the undersigned Note
Parties agrees not to take any action that would be contrary to the provisions
of the foregoing Agreement and agrees that no Noteholder or Collateral Agent
shall have any liability to any Note Party for acting in accordance with the
provisions of the foregoing Agreement. Each Note Party understands that, other
than Section 3.4 of, and the definition of Repriority Event under, the foregoing
Agreement, the foregoing Agreement is for the sole benefit of Series B Holders
and Series A Holders and Collateral Agent and their respective successors and
assigns, and that other than with respect to Section 3.4 of, and the definition
of Repriority Event under, the foregoing Agreement such Note Party is not an
intended beneficiary or third party beneficiary thereof.
Dated as of December __, 2007

            DEERFIELD & COMPANY LLC
      By:   /s/  Luke Knecht         Name:   Luke Knecht        Title:   Chief
Operating Officer     

            DFR MERGER COMPANY, LLC
      By:   /s/  Luke Knecht         Name:   Luke Knecht        Title:   Chief
Operating Officer     

            DEERFIELD TRIARC CAPITAL CORP.
      By:   /s/  Frederick L. White         Name:   Frederick L. White       
Title:   Senior Vice President, General Counsel and Secretary     

            DEERFIELD CAPITAL MANAGEMENT LLC
      By:   /s/  Luke Knecht         Name:   Luke Knecht        Title:   Chief
Operating Officer     

 



--------------------------------------------------------------------------------



 



            DEERFIELD TRIARC CAPITAL LLC
      By:   /s/ Frederick L. White         Name:   Frederick L. White       
Title:   Senior Vice President, General Counsel and Secretary     

            DFR TRS I CORP.
      By:   /s/ Frederick L. White         Name:   Frederick L. White       
Title:   Senior Vice President, General Counsel and Secretary     

            DFR COMPANY I LLC
      By:   /s/ Frederick L. White         Name:   Frederick L. White       
Title:   Senior Vice President, General Counsel and Secretary     

 